DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 2/12/21. Claim 3 is cancelled and claims 16-17 are added as per applicant’s amendment dated 2/12/21.
Status of claims
 Claim 3 is canceled.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/19/20.
Applicants are notified that election of species between the amine cationic surfactant is withdrawn.
Claims 1-2, 4-13 and 16-17 are examined in the application.
In view of the amendment, rejection of  claims 1-2, 4-11 and 13 under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0331657 (‘657) and  U. S. Patent 7,906,107 (‘107) and rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0331657 (‘657) and  U. S. Patent 7,906,107 (‘107) as applied to claims 1-2, 4-11 and 13 above, and further in view of  US 2013/0142748 (‘748) are hereby withdrawn.
The following new ground of rejection is   necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4 -13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
There is no support at ¶ [0011] of PGPUB for the expression “mixture of at least two alkyl amine surfactants”. See below for ¶ [0011].

    PNG
    media_image1.png
    200
    506
    media_image1.png
    Greyscale


The expression at least means two or more than two. There is no support for the above expression at ¶ [0011].


    PNG
    media_image2.png
    505
    1125
    media_image2.png
    Greyscale

There is no support for the amount under a) which is 0.6-5% at either ¶ [0011] or example 9. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619